Appellant takes the position that we ought to hold that "possession" in robbery means the same thing as in theft as defined in Art. 1415 P. C.; and that Jewett was merely a "custodian" *Page 262 
or watchman, and that the property taken was not, therefore in his "possession" as charged.
Appellant cites us to Gideon v. State, 119 Tex.Crim. R.,44 S.W.2d 687; Burgess v. State, 114 Tex.Crim. R.,26 S.W.2d 299; Boatright v. State, 121 Tex.Crim. R.,51 S.W.2d 311; as supporting his position that property in the mere "custody" of a servant or watchman is not in his "possession" in contemplation of Art. 1415. We observe that in each of the cases mentioned accused was charged with theft and not with robbery. Appellant's position is apparently supported by the expression in the opinion on rehearing in Reese v. State, 91 Tex.Crim. R., 239 S.W. 619 that 'possession under the robbery statute would seem in no way different from that under the theft statute." Said expression in most cases under the facts would probably be true, and was undoubtedly so in that case. The use of the expression in Reese's case seems to have been prompted by a quotation from Williams v. State,34 Tex. Crim. 531, 31 S.W. 406. The conviction there was not under the general robbery statute, but under Art. 1409 P. C., which reads as follows: "If any person, by threatening to do some illegal act injurious to the character, person or property of another, shall fraudulently induce the person so threatened to deliver to him any property, with intent to appropriate the same to his own use, he shall be imprisoned in the penitentiary not less than two nor more than five years."
When the statutes on robbery and theft are analyzed we have been unable to escape the conclusion that the term "possession" as used in the definition of robbery has a somewhat broader meaning than as restricted in the statute relating to theft. The offense of robbery is complete if a person by assault, etc., fraudulently takes from the person or "possession" ofanother any property. (Art. 1403 P. C.) In charging the crime it is not necessary to negative consent of the person from whom the property is taken nor to allege the value of the property. The purpose of the statute seems aimed at the protection of the party robbed rather than security of the property taken. In theft the property stolen must be taken from the possession of the owner or from the possession of some person holding it for the owner. (Art. 1410 P. C.) Possession of the person "sounlawfully deprived of property" — that is, by theft — is constituted by the exercise of actual control, care and management. (Art. 1415 P. C.) The Legislature did not see proper to apply such definition of "possession" to robbery — although it might have done so — but restricted it to theft cases.
As early as 1857 it appears that the court sensed a distinction *Page 263 
in the character of possession in robbery and theft. In Smedley v. State, 30 Tex. 214, we find the following expression. "It should clearly appear from the indictment that the article taken belongs to some person other than the accused, or that the party deprived of the possession through violence isentitled to such possession as against the defendant."
The same idea is expressed in Barnes v. State, 9 Texas Cr. App. 128, citing Smedley's case. It appears from the language. in Williams v. State, 37 Tex.Crim. R., that somewhat the same idea was in the court's mind. There it was charged that Mrs. Bleick was robbed and that she owned the property taken. In the course of the opinion it is said, "Whether or not this would have constituted a variance, if it had been shown that the property was not in her actual care and control, is not necessary for us to discuss." Then follows a short statement of the facts, after which this language is found. "Even in a caseof theft, we are of opinion that this testimony would have constituted her the owner in law." The inference appears to be that in the mind of the writer there was a distinction as to possession in robbery and theft.
We regard the holding in Briggs v. State, 108 Tex. Crim. 544,2 S.W.2d 238, as direct authority supporting our original opinion. The facts are not set out in the opinion in the Briggs case to any extent, but an examination of the original record shows the facts to be as follows: Pena, the man there charged to have been robbed and the property taken from his possession, testified as follows: "I did general work up there as night watchman (for Mr. Gonzales) when they were away I was on the lookout when they weren't at home until they came home. When they left they left me in charge of the house to look after it and to take charge of the premises."
Mr. Gonzales, the owner of the house in which the robbery was committed, testified as follows: "We had this Mexican Blas Pena employed at that time, we have a bunch of dogs in the house and we have a room in the house where he slept and he was to take care of the house when we left, as a watchman. * * * Blas Pena was a watchman, in charge of the property to protect it and keep it. * * * I had the Mexican, Blas Pena, there as a watchman, we have two ladies that work in the house as servants. Once in a while, of course, he would do something else; we have three or four or five dogs and sometimes he helps the servants if they need help to tend to them but we have him to watch the house more than anything else because we generally go to the show at nights after nine *Page 264 
o'clock and he generally staid in the house until we came back. Sometimes he worked a little in the daytime, we had a room for him to stay there. He worked very little about the place, most always as a watchman, that's all."
The indictment there charged the property to have been taken from the person and possession of Pena. In the motion for a preemptory instructian it was urged that there was no evidence showing that any property was taken from the person of Pena. The trial judge in qualifying the bill complaining of the refusal to instruct a verdict of not guilty stated that the uncontroverted testimony of the State showed that Pena aswatchman had the actual custody and control of the premises where the offense occurred in the absence of Gonzales from the premises, and that the property taken was therefore in thepossession of Pena in so far as a robbery of the person incharge was concerned. It is clear from the opinion in the Briggs case that this court adopted the views of the trial court in the matter.
It follows from what has been said that in our opinion under the facts here present the motion for rehearing should be overruled, and it is so ordered.